Citation Nr: 0533889	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  00-22 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial disability rating greater than 20 
percent for degenerative joint disease (DJD) with limitation 
of motion of the right knee.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and M.H.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1982 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In the June 2002 rating decision, the RO 
granted a 20 percent rating for DJD with limitation of motion 
of the right knee.  This award was made effective back to the 
date of the claim, May 2000.  Thus, the Board will consider 
all relevant evidence received since that time.  
Subsequently, the veteran testified at a Travel Board hearing 
before the undersigned in July 2004.  A transcript of that 
hearing has been associated with the claims folder.

In March 2005, the Board remanded the case to the RO for the 
RO to secure VA treatment records and a VA examination 
relevant to the claim on appeal.  The RO then issued a 
supplemental statement of the case (SSOC) in August 2005, and 
has otherwise complied with the above requests.  The case has 
been returned to the Board and is again ready for appellate 
action.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  With respect to right knee DJD, objective evidence 
includes range of motion findings for the right knee with 
loss of range of motion upon repetition from 5 to 90 degrees 
due to pain during the July 2005 VA examination, radiographic 
evidence of mild DJD in the right knee, crepitation upon knee 
motion, painful movement, tenderness, weakness, and 
fatigueability; subjective evidence includes pain, swelling, 
instability, weakness, stiffness, and fatigue.



CONCLUSION OF LAW

The criteria for an initial disability rating greater than 20 
percent for DJD with limitation of motion of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005); VAOPGCPREC 9-
98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded).  
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee DJD with limitation of motion is 
evaluated as 20 percent disabling under Diagnostic Code 
(Code) 5010, arthritis due to trauma, and Code 5261, 
limitation of leg extension.  38 C.F.R. § 4.71a.  

In addition, the veteran is currently receiving a separate 30 
percent rating for post-traumatic changes of the patella of 
the right knee under Code 5257, other impairment of the knee.  
38 C.F.R. § 4.71a.  This maximum schedular rating of 30 
percent is assigned when disability from recurrent 
subluxation or lateral instability of the knee is severe.  
The Board notes that this disability is not a subject of the 
current appeal.  However, the Board emphasizes that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Codes 5003 and 5257.  See VAOPGCPREC 23-97; 
Esteban v. Brown, 6 Vet. App. 259 (1994) (veteran is entitled 
to separate disability ratings for different manifestations 
of the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  

Code 5010 provides that traumatic arthritis will be rated as 
degenerative arthritis, Code 5003, based on limitation of 
motion of the affected joint.  38 C.F.R. § 4.71a.  Under Code 
5260, limitation of leg flexion, a 20 percent rating is 
assigned when flexion is limited to 30 degrees.  A 30 percent 
rating requires flexion limited to 15 degrees.  Under Code 
5261, limitation of leg extension, a 20 percent rating is in 
order when extension is limited to 15 degrees.  When 
extension is limited to 20 degrees, a 30 percent evaluation 
is warranted.  

Although a May 2004 Magnetic Resonance Image (MRI) of the 
right knee does establish the existence of DJD in the right 
knee, a review of the evidence of record fails to reveal any 
range of motion finding that warrants a rating greater than 
20 percent under Code 5260 or 5261.  38 C.F.R. § 4.7.  
Specifically, the veteran was afforded VA examinations in 
September 2000, May 2001, September 2001, and most recently 
in July 2005.  The worst finding of right knee flexion was 90 
degrees due to pain on repetitive motion during the July 2004 
examination.  The worst finding of right knee extension was 
10 degrees during the September 2000 examination.  Thus, at 
best, under Code 5261, limitation of extension is only 
compensable with a 10 percent rating.  Under Code 5260, a 0 
percent rating for limitation of flexion is not even 
warranted.  The Board notes that separate ratings under 5260 
and 5261 may be assigned for disability of the same joint.  
VAOPGCPREC 9-2004.  However, in this case, the evidence 
indicates no significant limitation of flexion under Code 
5260, such that no separate rating is warranted.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered in assigning an evaluation 
for degenerative or traumatic arthritis under Code 5003 or 
Code 5010.  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  

As noted above, under Code 5261, the veteran's limitation of 
motion for extension has a compensable rating of 10 percent.  
Subsequently, in a June 2002 rating decision, the RO awarded 
a 20 percent rating based on limitation of motion caused by 
pain.  The most recent VA examination was in July 2005.  The 
examiner indicates that the veteran complains of instability, 
pain, weakness, fatigue, stiffness, swelling, and flare-ups 
to the right knee.  A brace is frequently worn on the right 
knee, and the veteran has difficulty walking up and down 
stairs.  He reports that the knee "gives way" three to four 
times a month.  He indicates that pain and fatigue affect him 
the most, and that the condition is becoming progressively 
worse.  VA treatment records from June 2000 to July 2004 also 
record similar subjective complaints of right knee pain.  
Objectively, the July 2005 examiner found evidence of pain 
upon all ranges of motion.  Significantly, however, the 
examiner noted that pain limited extension only to 5 degrees 
and flexion to 90 degrees upon repetition of motion.  The 
examiner also noted weakness, crepitation, and fatiguability 
upon repetitive motion.  The examiner found no evidence of 
incoordination.  He reported that a May 2004 MRI confirmed 
the existence of DJD in the right knee.  In the August 2005 
SSOC, the RO stated that even when considering pain and the 
factors of functional loss discussed above, the award of 20 
percent based on limitation of motion remained the same.  

Overall, the Board must find that both the examinations and 
post-service medical records provide evidence against an 
increased rating.  Specifically, the above factors of 
functional loss only limited right knee extension to 5 
degrees during the July 2005 VA examination.  The worst 
finding of right knee extension was 10 degrees during the 
September 2000 examination.  The Board finds that these VA 
examinations are entitled to great probative weight and 
provide evidence against the claim for a rating greater than 
20 percent.  Thus, the Board concludes that even when 
considering additional factors of functional loss, the 
preponderance of the evidence is against compensation greater 
than 20 percent for DJD of the right knee.  38 C.F.R. § 4.3, 
4.7, 4.40, 4.45, 4.59; Deluca, supra; VAOPGCPREC 9-98.

Finally, although the veteran indicates that his DJD 
interferes with his ability to work as a mailman, there is no 
competent medical evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  That is, 
there is no evidence of exceptional or unusual circumstances, 
such as frequent hospitalization or marked interference with 
employment, to suggest that the veteran is not adequately 
compensated for his disability by the regular rating 
schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability 
ratings are based on the average impairment of earning 
capacity).  Specifically, the veteran stated to the July 2005 
VA examiner that his right knee causes him pain, but does not 
prevent him from working.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, the January 2003 statement of the case 
(SOC) and August 2005 SSOC advised the veteran of the 
evidence needed to substantiate his claim and explain what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible to provide.  Specifically, the June 2002 rating 
decision, January 2003 SOC, and August 2005 SSOC advise the 
veteran of the rating criteria required for entitlement to a 
rating greater than 20 percent for his service-connected 
right knee arthritis.  Moreover, the January 2003 SOC and 
August 2005 SSOC include the text of the regulation that 
implements the notice and assistance provisions from the 
statute.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.   

The Board observes that the RO did not provide VCAA notice 
prior to the June 2002 rating decision on appeal, and that 
the RO has not specifically asked the veteran to submit to 
the RO any evidence in his possession that pertains to the 
issues on appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  However, neither veteran nor his 
representative has ever indicated by statement or during the 
July 2004 Travel Board hearing that any other evidence 
relevant to this claim remains outstanding.  The January 2003 
SOC specifically advised the veteran that the RO would make 
reasonable efforts to obtain any medical evidence the veteran 
notified the VA about.  Moreover, neither the veteran nor his 
representative has made any showing or allegation of 
defective VCAA notice that has resulted in prejudice to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(the appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
VA radiographic studies.  In addition, the veteran was 
afforded several VA examinations.  There is no indication in 
the claims folder that the veteran identified and authorized 
VA to obtain any private records.  The Board also remanded 
this case in March 2005 to assist the veteran in obtaining VA 
treatment records and to provide a current VA examination to 
adequately assess the current nature and severity of his 
right knee DJD.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
finds that the duty to assist has been met.  38 U.S.C.A. § 
5103A.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is satisfied 
as to compliance with its instructions from the March 2005 
remand.  Specifically, the RO was instructed to secure 
relevant VA treatment records and a VA examination.  The RO 
has complied with this instruction.  


ORDER

An initial disability rating greater than 20 percent for DJD 
with limitation of motion of the right knee is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


